Title: John Adams to Abigail Adams, May 1772
From: Adams, John
To: Adams, Abigail


     
      My Dr.
      Plymouth May Saturday 1772
     
     I take an opportunity by Mr. Kent, to let you know that I am at Plymouth, and pretty well. Shall not go for Barnstable untill Monday.
     There are now signs of a gathering Storm, so I shall make my self easy here for the Sabbath. I wish myself at Braintree. This wandering, itinerating Life grows more and more disagreable to me. I want to see my Wife and Children every Day, I want to see my Grass and Blossoms and Corn, &c. every Day. I want to see my Workmen, nay I almost want to go and see the Bosse Calfs’s as often as Charles does. But above all except the Wife and Children I want to see my Books.
     None of these Amusements are to be had. The Company we have is not agreable to me. In Coll. Warren and his Lady I find Friends, Mr. Angier is very good, but farther than these, I have very little Pleasure in Conversation. Dont expect me, before Saturday.—Perhaps Mrs. Hutchinson may call upon you, in her Return to Boston, the later End of next Week or beginning of the Week after.
     Pray let the People take Care of the Caterpillars. Let them go over and over, all the Trees, till there is not the appearance of a nest, or Worm left.
     
      John Adams
     
    